ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant predicates his motion for rehearing upon the only bill of exception found in the record. The bill was not discussed in our original opinion; it being thought that in connection with the qualification of the court no reversible error was shown. It is insisted by appellant that the qualification does not have such effect, and therefore we discuss the point. The bill recites that while the assistant district attorney was arguing the case he used the following language: “* * * if the statement of the defendant had been reported to the jury, I felt certain that members of this jury, if their wives had reported the matter down here and the man (meaning the defendant) standing in a belligerent attitude, I (meaning the said assistant district attorney) probably would have killed him, and I (meaning the said assistant district attorney) thought probably they (meaning the jurors) would have killed him under those circumstances; and I thought for that reason, that he (meaning Oliver) * * * had shown all kinds of restraint * * *.”
The court declined to sustain objection to whatever argument was made, or to withdraw it from the jury. The question of the argument became a matter of investigation upon the hearing of the motion for new trial; a statement of facts taken upon such hearing is before us, as well as the qualification to the bill upon the issue. The court says in his qualification that *448had the disconnected statement set out in the bill been made in argument he would have granted a new trial on the authority of Hasten v. State, 100 Texas Crim. Rep., 30, 271 S. W., 920, and Atkeison v. State, 100 Texas Crim. Rep., 313, 273 S. W., 595. It further appears from the qualification as well as from other portions of the record that appellant’s testimony was to the effect that he had not been about the car occupied by the ladies and saw no car at the place, but that he was in the street and that Oliver and his companion, without provocation on appellant’s part, assaulted him, and that appellant cut Oliver in self-defense against such assault. The qualification states that the assistant district attorney was arguing the question of appellant’s credibility as a witness, and said substantially that if appellant was to be believed he ought to be turned loose, and if Oliver or the man with him had, without provocation, knocked appellant down and kicked him “that Oliver ought to have been cut.” The qualification then shows that the assistant district attorney in the same connection proceeded with his argument substantially as follows: That he could not believe Oliver was that kind of man because the witnesses, other than the defendant, had said that Oliver walked up to the car, and that the language and conduct of defendant had been reported to Oliver at which moment the defendant was standing a few feet from the car looking back at them in an insolent manner; that if Oliver was the kind of a man the jury would have to believe him to be to give credit to the defendant’s testimony that certainly Oliver would not have walked out there and asked the defendant, in as quiet a manner as the proof showed, what he meant by the language used, but would probably have rushed out there, if he had any instrument of any kind to do it with, and killed him; that he (the attorney) thought most any man would have shown less self-restraint, even the members of the jury; that “I felt sure I would have not, after this matter was reported to me, and this man standing still in the presence of his family, that he would go out there in that mild manner — I felt sure I would not, and under the same, or similar circumstances, I would probably kill the man, and I thought probably members of the jury would have killed him under those circumstances, and I thought, for that reason, that the defendant’s testimony was not true; that the man (referring to Oliver) had shown all kinds of restraint.” The language attributed to the assistant district attorney in the bill does not show the setting in which the argument occurred, but standing alone is very similar to that upon which reversal was predicated in Hasten v. State *449(supra). When taken in connection with the court’s explanation of the subject under discussion by the assistant district attorney, it is presented in a much different light, and to our minds, does not present reversible error.
The motion for rehearing is overruled.

Overruled.